DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/21/2022 has been entered.  Applicant amended claims 1, 10, 12, and 20 in the amendment.  Claims 18-19 are cancelled.  Claims 21-22 are newly added.  Claims 1-17, and 20-22 remain pending in the application.
Terminal Disclaimer filed on 11/18/2020 has been approved.

Response to Arguments
Applicant’s arguments with respect to claims 1-17, and 20-22 filed on 09/21/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation recites “the narrative group” in line 19, which renders the claim vague and indefinite.  It is unclear whether “the narrative group” is referring to “narrative group criteria” in claim 1, line 5, or “narrative group criterion” in claim 1, lines 6-7, or to a different/distinct “narrative group”.   Same rejections applied to claim 12 and 20.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 9, 12, 13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman et al. (US 2012/0050789 A1), hereinafter Bachman, in view of Singh et al. (US 2019/0129962 A1), hereinafter Singh, and further in view of Novikoff et al. (US 2018/0068019 A1), hereinafter Novikoff.
Regarding claim 1, Bachman discloses
A system comprising:
	a processor (processor 510, FIG. 5); and
	memory (memory 520, FIG. 5) coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
	selecting (determine) a plurality of narrative group criteria (theme/a birthday party for the user’s son) for a media content collection (calendar/ book/digital representation/digital photo collections/media items), the plurality of narrative group criteria being stored in a database (storage for calendar information) in communication with the system (page 4, [0041]: identified photos associated with the more recent of the two trips to Aspen, Colo.; location/Aspen, Colo. And time the photos taken corresponds to a plurality of narrative group criteria; page 2, [0024]: user can select different themes for different pages of the calendar; page 5, [0050]: calendar information can be used to determine that a birthday party for the user’s son recently occurred);
	for each narrative group criterion of the plurality of narrative group criteria (page 4, [0041]: identified photos associated with the more recent of the two trips to Aspen, Colo.), 
	selecting (select), for the narrative group criterion, respective media content items (photos) for the narrative group criterion (birthday party/the more recent of the two trips to Aspen, Colo.) (page 5, [0050], lines 3-6: the book can be dynamically generated in response to the identified birthday party and populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party);
updating (generated) the media content collection (book/digital representation/digital photo collections/media items) for the narrative group to include the respective media content items (photos associated with time stamps indicating that the photos were taken on the date of the birthday party) (page 5, [0050], lines 3-6: the book can be dynamically generated in response to the identified birthday party and populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party); and
	causing (displayed) the media content collection (page 5, [0050], lines 6-9: the dynamically generated book is displayed on the bookshelf; page 2, [0021]: bookshelf displayed on a display screen) to be displayed on a display screen (display screen 102, FIG. 1) of a computing device of a user (page 2, [0021]: mobile device display screen).

Bachman does not explicitly disclose  
	each narrative group criterion of the plurality of narrative group criteria corresponding to a filter or effect.

However, Singh discloses 
	each narrative group criterion of the plurality of narrative group criteria corresponding to a filter or effect (page2, [0023]: for each image effect, the image features are applied to the set evaluation criteria associated with the image effect to determine ranking scores of the images for the image effect; using the ranking scores, the system can determine an order in which to present the images to indicate the relative suitability of the images for the selected image effect(s)).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Singh to Bachman in order to achieve the features because Bachman discloses generating a digital representation/photo collection and sharing with other users (Bachman: page 6, [0053]) and Singh further suggests present images for the selected image effect (page 2, [0023]).
One of ordinary skill in the art would be motivated to utilize the teachings of Singh in the Bachman system in order to improve user experience.

Bachman and Singh do not explicitly disclose 
	determining that a number of the respective media content items for the narrative group criterion meets a threshold minimum number.

However, Novikoff discloses 
	determining that a number of respective media content items for the narrative group criterion meets a threshold minimum number (page 9, [0074], lines 1-2: determine whether a count of images obtained in block 312 satisfies a threshold; & page 10, [0077], lines 13-16: determine the count of images now satisfies the threshold);
	based on determining that the threshold minimum number is met (page 10, [0077], lines 13-16: determine the count of images now satisfies the threshold).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Novikoff to Bachman and Singh in order to achieve the features because Bachman and Singh disclose generating a digital representation/photo collection and sharing with other users (Bachman: page 6, [0053]) and Novikoff further suggests determine whether a count of images satisfies a threshold when generating a video/digital representation (page 9, [0074]).
One of ordinary skill in the art would be motivated to utilize the teachings of Novikoff in the Bachman and Singh system in order to enhance user experience by providing the digital representation to user with sufficient number of images.

Regarding claim 2, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman further discloses 
receiving, from the computing device of the user, instructions to share the media content collection (media items) with a second user (other users) (page 6, [0053]: a user can share the media items displayed on the bookshelf with other users); and 
 	in response to the instructions to share the media content collection, causing the media content collection to display on a display screen of a second computing device of the second user (page 6, [0053]: the family members can review the photo album on their own respective virtual bookshelves).

Regarding claim 5, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman, Singh, and Novikoff further disclose
receiving, from the computing device of the user, the respective media content items (Novikoff: page 1, [0005], lines 3-7: a number of recent images that the user has uploaded to the image database; & page 9, [0070], lines 10-12: obtained images can be associated with the user, e.g., uploaded by, captured by, received by, viewed by, stored by, or otherwise associated with the user); and
storing the respective media content items in a database in communication with the system (Novikoff: page 1, [0005], lines 3-7: a number of recent images that the user has uploaded to the image database).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman further discloses 
the respective media content items are stored on the computing device of the user (page 2, [0023]: photo can be selected from a photo directory stored on a computing device associated with the display screen).

Regarding claim 7, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman further discloses 
the respective media content items are posted on an online social media network (social networking web site) (page 2, [0023]: the photos in the book can be obtained from social networking web site).

Regarding claim 9, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman further discloses
selecting the respective media content items is further based on an event associated with the respective media content items (page 4, [0041], lines 6-11: identified the photos taken in Aspen, Colo.; annual ski trip to Aspen, Colo.. corresponds to an event).

Regarding claims 12 and 20, the limitations of claims 12 and 20 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claim 13, the limitations of claim 13 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

Regarding claims 16-17, the limitations of claims 16-17 are rejected in the analysis of claims 5-6 respectively and these claims are rejected on that basis.	

Regarding claim 21, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman, Singh, and Novikoff further disclose 
for each narrative group criterion of the plurality of narrative group criteria, the respective media content items for the narrative group criterion are selected to span multiple preset time periods while being limited to one media content item per preset time period (Novikoff: page 2, [0021], lines 10-16: determine whether a time difference between a first image and a second image of the obtained images meets a threshold time difference based on the theme definition; this allows a video to be generated that includes images covering a particular timespan).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh and Novikoff, and further in view of Peiris et al. (US 2015/0295092 A1), hereinafter Peiris.
Regarding claim 3, Bachman, Singh, and Novikoff disclose the system described in claim 2.  Bachman, Singh, and Novikoff do not explicitly disclose 
the system provides for the media content collection to be displayed on the display screen of the second computing device for a predetermined period of time.

However, Peiris discloses 
the system provides for the media content collection to be displayed on the display screen of the second computing device for a predetermined period of time (page 9, [0089], lines 28-38: content items posted as stories through an ephemeral content feed are accessible by the other users for a pre-determined time period).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Peiris to Bachman, Singh, and Novikoff in order to achieve the feature because Bachman, Singh, and Novikoff disclose sharing media items with other users (Bachman: page 6, [0053]) and Peiris further suggests the media items are accessible by the other users for a pre-determined time period (page 9, [0089]).
One of ordinary skill in the art would be motivated to utilize the teachings of Peiris in the Bachman, Singh, and Novikoff system in order to prevent users to access the media items after a pre-determined time period by removing the media items after the pre-determined time period expires.

Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh and Novikoff, and further in view of Plumley (US 2016/0080452 A1).
Regarding claim 4, Bachman, Singh, and Novikoff disclose the system described in claim 2.  Bachman, Singh, and Novikoff do not explicitly disclose 
the system provides for the media content collection to be displayed on the display screen of the second computing device a predetermined number of times.

However, Plumley discloses
the system provides for the media content collection to be displayed on the display screen of the second computing device a predetermined number of times (page 2, [0023]: the clickable link expires after the clip has been played by the second user for a predetermined number of times).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Plumley to Bachman, Singh, and Novikoff in order to achieve the feature because Bachman, Singh, and Novikoff disclose sharing media items with other users (Bachman: page 6, [0053]) and Plumley further suggests the media item expires after the clip has been played for a predetermined number of times (page 2, [0023]).
One of ordinary skill in the art would be motivated to utilize the teachings of Plumley in the Bachman, Singh, and Novikoff system in order to prevent users to access the media items from being accessed too many times by limiting the number of times the user is allow to access the media item.

Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above and this claim is rejected on that basis.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh and Novikoff, and further in view of Ruben et al. (US 2016/0173625 A1), hereinafter Ruben.
Regarding claim 8, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman, Singh, and Novikoff do not explicitly disclose 
the respective media content items have never been distributed to another user.

However, Ruben discloses
the respective media content items have never been distributed to another user (page 5, [0059]: a user has set a media content item to be private, the media content item is inaccessible to other users).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Ruben to Bachman, Singh, and Novikoff in order to achieve the feature because Bachman, Singh, and Novikoff disclose obtaining photos from social networking web site (Bachman: page 2, [0023]) and Ruben further suggests setting photos to be private (page 5, [0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ruben in the Bachman, Singh, and Novikoff system in order to allow users to keep photos privately.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh and Novikoff, and further in view of Liu et al. (US 2014/0074857 A1).
Regarding claim 10, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman, Singh, and Novikoff do not explicitly disclose 
selecting the respective media content items is further based on ranking the respective media content item based on a keyword, image, video or audio in the respective media content items.

However, Liu discloses 
selecting the respective media content items is further based on ranking the respective media content items based on a keyword, image, video or audio in the respective media content items (page 4, [0059]: ranking a video based on a person or role’s weight in the given video data; page 4, [0061]: rank a video based on which speaker is the person of interest to the user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Liu to Bachman, Singh, and Novikoff in order to achieve the feature because Bachman, Singh, and Novikoff disclose obtaining photos from social networking web site (page 2, [0023]) and Liu further suggests selecting a video and ranking video based on person’s weight in the given video data (page 4, [0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Bachman, Singh, and Novikoff system in order to select the most relevant video.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh, Novikoff, and Liu, and further in view of Shaham et al. (US 2012/0233256 A1), hereinafter Shaham.
Regarding claim 11, Bachman, Singh, Novikoff, and Liu disclose the system described in claim 10.  Bachman, Singh, Novikoff, and Liu do not explicitly disclose  
ranking the respective media content items is further based on an engagement score, the engagement score being determined based on one or more of: a number of times each of the respective media contents is viewed, a number of times each of the respective media content items is distributed, or a number of comments associated with each of the respective media content items.  

However, Shaham discloses
ranking the respective media content items is further based on an engagement score, the engagement score being determined based on one or more of: a number of times each of the respective media contents is viewed, a number of times each of the respective media content items is distributed, or a number of comments associated with each of the respective media content items (page 5, [0031]: the selected set of web content items are ordered or ranked based on a popularity score assigned to each item of web content; the popularity scores are based on publicly available social information, such as the number of comments associated with an item of web content, the number of times users have shared a particular item of web content).  

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Shaham to Bachman, Singh, Novikoff, and Liu in order to achieve the feature because Bachman, Singh, Novikoff, and Liu discloses obtaining photos from social networking web site (Bachman: page 2, [0023]) and Shaham further suggests ranking web content items based on a popularity scores and the popularity scores are based on number of comments associated with an item of web content and the number of times users have shared a particular item of web content (page 5, [0031]).
One of ordinary skill in the art would be motivated to utilize the teachings of Shaham in the Bachman, Singh, Novikoff, and Liu system in order to select the most popular content items.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Singh, in view of Novikoff, and further in view of Padmanabhan et al. (US 2013/0117365 A1), hereinafter Padmanabhan.
Regarding claim 22, Bachman, Singh, and Novikoff disclose the system described in claim 1.  Bachman further discloses 
determining a title (page 4, [0035]: caption information associated with photos included in the dynamically generated book can be used to caption the photos within the dynamically generated book; [0037]: the photos can then be captioned with names of the identified persons; [0039]: location information can be used to create captions for the photos in the dynamically generated printed media item).

Bachman, Singh, and Novikoff do not explicitly disclose 
adding, for each narrative group criterion of the plurality of narrative group criteria, a title card to introduce the media content collection for the narrative group. 

However, Padmanabhan discloses 
adding, for each narrative group criterion of the plurality of narrative group criteria, a title card to introduce the media content collection for the narrative group (page 22, [0199]: a title page is automatically generated and associated with the collection of event-based media; a title page is created that describes the event).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Padmanabhan to Bachman, Singh, and Novikoff  in order to achieve the features because Bachman, Singh, and Novikoff disclose sharing media items with other users (page 6, [0053]) and Padmanabhan further suggests grouping digital media related by time and location and generating a title page associated with the collection of event-based media (page 22, [0196]).
One of ordinary skill in the art would be motivated to utilize the teachings of Padmanabhan in the Bachman, Singh, and Novikoff system in order to enhance user experience by organizing and sharing event-based media collection automatically as suggested by Padmanabhan (page 1, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Folkman (US 2015/0193894 A1).  Rank content items of content data based on value policy, the value policy specifies that content is ranked from a highest number of views to a lowest number of views ([0067]).
Spirer (US 2015/0177964 A1).  Determine the most popular photos based on ranking scores received from others, and determine a ranking score for a slide based on total number of views the slide receives.
Bull et al. (US 2010/0042926 A1).  Receive a selection of contextual information, identify photographs and theme elements associated with contextual information to generate a photographic slideshow.
Rathnavelu et al. (US 2014/0143247 A1).  Obtain events and anniversaries from online sources, provide user with a selection of automatically curated collections of photographs based on the anniversaries, and present the collections to user.
Asver et al. (US 9,563,607 B2).  Receive photograph at event page from members of social network, display the photograph at the event page, and generate a slideshow based on the photograph received at the event page.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
09/27/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447